THOMPSON, Circuit Judge
(dissenting).
This is an appeal from a judgment entered February 19, 1936, during the November, 1935, term of court. The ap-pellee moved to strike the bill of exceptions. .The term ended in May, 1936, and was not extended either by special order or by standing rule of court. The bill of exceptions was settled October 5, 1936. It is apparent, therefore, that the trial court had lost its jurisdiction over the judgment by reason of the expiration of the term and that the bill of exceptions was invalid. Exporters v. Butterworth-Judson Co., 258 U.S. 365, 42 S.Ct. 331, 66 L.Ed. 663. I would therefore allow the appellee’s motion to strike the bill of exceptions.
' The District Court -granted a compulsory nonsuit on the ground that the appellant’s work record throughout the period from the time of his discharge from the army up to the date of the trial negatived the contention that he was totally and permanently disabled. I think the trial judge was right in entering the non-suit on this ground. See Lumbra v. United States, 290 U.S. 551, 54 S.Ct. 272, 78 L.Ed. 492; U. S. v. Spaulding, 293 U. S. 498, 55 S.Ct. 273, 79 L.Ed. 617, rehearing denied 294 U.S. 731, 55 S.Ct. 504, 79 L.Ed. 1261.
I would therefore affirm.